PER CURIAM.
Moore appeals from the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850 for post-conviction relief. He raises various grounds to show his trial counsel was ineffective. We conclude none of them has merit, and that Moore has failed to show a serious omission or deficiency in the performance of his trial attorney. In addition, the evidence at trial was overwhelming to establish Moore’s guilt of DUI/manslaughter and DUI damage to property or person.1 The trial performance of his defense counsel did not affect the outcome of this trial. See Knight v. State, 394 So.2d 997 (Fla.1981).
AFFIRMED.
THOMPSON, C.J., W. SHARP, and HARRIS, JJ., concur.

. §§ 316.193(3)(a)(b)(c)3. and 316.193 (3)(a)(b)(c)1., Fla. Stat. (1999).